Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 3, 2016

                                            No. 04-16-00299-CR

                                       IN RE STATE OF TEXAS

                                            Original Proceeding 1

                                                   ORDER

       On May 11, 2016, Relator Fred Hernandez, the 63rd District Attorney of Kinney, Val
Verde and Terrell Counties for the State of Texas, filed a petition for writ of prohibition and writ
of mandamus, motion for emergency stay, and motion for production. The court has considered
Relator’s petition for writ of mandamus and has given the Respondent and the Real Party in Interest
the opportunity to file a response. No response has been filed. The court has determined that
Relator is entitled to the relief requested. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Robert Cadena is ORDERED to vacate the order of April 22, 2016 in its
entirety. The writ will issue only if we are notified that Judge Cadena has failed to vacate his order
as directed within ten days from the date of this order. Relator’s petition for writ of prohibition is
DENIED. Relator’s motion for production is DENIED AS MOOT.

        It is so ORDERED on August 3, 2016.


                                                        _____________________________
                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2016.

                                                        _____________________________
                                                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 13197CR, styled The State of Texas v. Nina Gonzalez, pending in the 83rd
Judicial District Court, Val Verde County, Texas, the Honorable Robert Cadena presiding.